DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 163, 164, 172, 183, and 192 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.). 
Rao et al., at paragraphs [0515], [0519] and [0520] teach of kits that comprise β-glucosyltransferase and uridine diphosphoglucose (UDPG; applicant’s “UDP-Glu”), and that the UDPG can be labeled.  As state therein:
[0515] 86. The kit of paragraph 85, wherein the enzyme encoded by bacteriophages of the "T even" family is selected from the group consisting of alpha-glucosyltransferases, beta-glucosyltransferases, and beta-glucosyl-alpha-glucosyl-transferases.  (Emphasis added)

[0519] 90. The kit of paragraph 85, wherein the glucose or glucose-derivative donor substrate is uridine diphosphate glucose (UDPG).   (Emphasis added)

[0520] 91. The kit of paragraph 90, wherein the glucose or glucose-derivative donor substrate is radiolabeled.  (Emphasis added)

The fact that the kit can comprise T4 bacteriophage β-glucosyltransferase and UDP-Glu, which is labeled, is deemed to meet limitations of claims 163 and 172.
Rao et al., in paragraph [0613], teach that a kit can also comprise buffers.  Such a showing is deemed to meet a limitation of claim 164.

Rao et al., have not been found to teach having the T4 bacteriophage β-glucosyltransferase in glycerol, much less frozen.

Thermo Scientific, at page 1, teaches:
Purified proteins often need to be stored for an extended period of time while retaining their original structural integrity and/or activity. The extent of storage ‘shelf life’ can vary from a few days to more than a year and is dependent on the nature of the protein and the storage conditions used. Optimal conditions for storage are distinctive to each protein; nevertheless, it is possible to suggest some general guidelines for protein storage and stability.

Thermo Scientific teaches combining proteins with glycerol, and that the proteins may be either kept in solution, which can comprise up to 50% glycerol, or that the samples can be frozen.  

Thermo Scientific has not been found to teach explicitly that the glycerol-containing mixtures are frozen.

Klippel et al., at column 11, last paragraph, teaches of kits that can comprise enzymes (kinase) and that they can comprise up to 50% glycerol and be stored frozen (limitation of claim 183).  As stated therein:
The solution form of the kinase may contain up to 50% glycerol if the enzyme is to be stored frozen at -20.degree. C. to -70.degree. C.  (Emphasis added)


The In view of the above showings as to the state of the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the kit is Rao et al., whereby the enzyme T4 bacteriophage β-glucosyltransferase is stored in a mixture that comprises up to 50% glycerol, and is also stored in a frozen state.  Said ordinary artisan would have been motivated to do so for as noted by Thermo Scientific, such measures go to preserve the “original structural integrity and/or activity” of the protein/enzyme.

Neither Rao et al., Thermo Scientific, nor Klippel et al., have been found to teach he amino acid sequence of T4 bacteriophage β-glucosyltransferase.  However, a compound and its properties are inseparable.  Consequently, the T4 bacteriophage β-glucosyltransferase disclosed by Rao et al., is deemed to have as an inherent property the amino acid of applicant’s SEQ ID NO. 1, and thusly fairly teaches limitation of claim 192.

In view of the above presentation and in the absence of convincing evidence to the contrary, claims 163, 164, 172, 183, and 192 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.). 
Claims 184-186, 188-191, and 193 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.) as applied to claims 163, 164, 172, 183, and 192 above, and further in view of US 5,952,185 (Huber et al.) and US 6,913,895 B1 (Goldman et al.).

See above for the basis of the rejection as it pertains to the disclosures of Rao et al., Thermo Scientific, and Klippel et al.

While Rao et al., does teach of UDP-Glucose (UDP-Glu; UDPG) comprising a detectable moiety, neither Rao et al., Thermo Scientific nor Klippel et al., have been found to teach UDP-glucose comprising a linker, much less biotin coupled to UDP-Glucose via the linker and that the linker may comprise a thiol or azide reactive group.

Huber et al., at column 3, third and fourth paragraphs, teach of coupling biotin to any of a variety of compounds, including proteins, and that one can also include the use of a linker that comprises an azide reactive group.  As stated therein:
Photo-activatable biotin derivatives are known. EP-A-0 155 854 and EP-A-0 187 323 describe azide-substituted phenyls/nitrophenyls which are coupled to biotin via an amine-containing linker. A photoreactive biotin derivative of the formula ##STR4## is described in the Boehringer Mannheim Biochemical Catalog, under the Id. Nos. 1292633 and 1292641.  (Emphasis added)

(23)   These biotin derivatives are, however, only described for the labeling of DNA/RNA molecules, proteins in general and carbohydrates.  (Emphasis added)


Goldman et al., column 7, last two paragraphs, teaches of the utility of labels and identifies biotin. As stated therein:
Label: A "label" or "labeled" substance means that an original substance is modified to include or incorporate a label such that the label permits the detection, capture, or, otherwise, monitoring of the labeled substance, which labeled substance may have undergone or participated in a chemical transformation, particularly, but not limited to, those transformations that are mediated by bacterial cell wall biosynthesis enzymes of potential interest. A "label" is also useful for distinguishing a compound by introducing thereto a traceable constituent. The label can take many forms, including but not limited to conventional radioisotopic labeling; chemical labeling, including metals, chelators, peptides, nucleic acids, receptors, lectins; immunogenic labeling, or a label with light scattering effect, and the like…  (Emphasis added)

Thus, the labeling may comprise a radiolabel (e.g. 14C, 32P, 3H, and the like), an enzyme (e.g., peroxidase, alkaline or acid phosphatase, and the like), a bacterial label, a fluorescent label, an antibody (which may be used in a double antibody system), an antigen (to be used with a labeled antibody), a small molecule such as biotin (to be used with an avidin, streptavidin, or antibiotin system), a latex particle (to be used in a buoyancy or latex agglutination system), an electron dense compound such as ferritin (to be used with electron microscopy), or a light scattering particle such as colloidal gold, or any combinations or permutations of the foregoing.  (Emphasis added)

Goldman et al., at column 8, fourth paragraph, teaches that biotin is a preferred label.  As disclosed therein:
For reasons of ease and safety in the handling of the assay, it is preferred that it be chemically labeled, especially enzymatically or immunologically. In more preferred embodiments, the chemical label of choice is a hapten such as biotin, iminobiotin, fluorescein and the like.  (Emphasis added)

In view of the above teachings in the prior art of record, one of ordinary skill in the art would have been motivated to have incorporated a biotin label into UDP-Glu for the stated benefits of “ease and safety” (Goldman et al.) as well as for the reasons that it “permits the detection, capture, or, otherwise, monitoring of the labeled substance”.  Said ordinary artisan would have also been motivated to have included a linker, including a linker with an azide group as disclosed by Huber, as such would allow one to be able to use labeled UDP-Glu and not be confronted with issues of steric hindrance due to the size and shape of the molecule.

Neither Rao et al., Thermo Scientific, Klippel et al., Huber et al., nor Goldman et al., have been found to teach the amino acid sequence of T4 bacteriophage β-glucosyltransferase.  However, a compound and its properties are inseparable.  Consequently, the T4 bacteriophage β-glucosyltransferase disclosed by Rao et al., is deemed to have as an inherent property the amino acid of applicant’s SEQ ID NO. 1, and thusly fairly teaches limitations of both claims 192 and 193.

In view of the above analysis and in the absence of convincing evidence to the contrary. claims 184-186, 188-191, and 193 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.) as applied to claims 163, 164, 172, 183, and 192 above, and further in view of US 5,952,185 (Huber et al.) and US 6,913,895 B1 (Goldman et al.).

Response to argument
At pages 4-6 of the response of 23 November 2020, hereinafter the response, applicant’s representative traverses the two rejections of claims under 35 USC 103(a).  At page 4, bridging to page 5, of the response said representative asserts:
The Action contends that Rao states glucose or a glucose-derivative donor substrate is radiolabeled and that this meets the recited limitation set forth in the claims. However, Applicants dispute that “radiolabeling” means there is an “added chemical compound.” Radiolabeling refers to an isotope that emits radiation by virtue of different masses than the same chemical compound. This is significant because UDP-Glu is a substrate for the enzyme P-glucosyltransferase and a radiolabeled UDP-Glu does not change the ability of P-glucosyltransferase to bind to UDP-Glu because the chemical compound is not different. This is confirmed by the teaching of Rao, which refers only to a radiolabel that 

Moreover, it was the current inventors who demonstrated that a UDP-Glu with an added chemical compound could be used by P-glucosyltransferase as a substrate, and this is described in the specification.  (Emphasis added)

The above arguments have been considered as applicant is arguing limitations not recited in the claims.  For convenience claim 163 is reproduced below.

    PNG
    media_image2.png
    115
    594
    media_image2.png
    Greyscale

As can be seen above, the claim only calls for “a uridine diphosphoglucose (UDP-Glu) molecule attached to an added chemical compound”.  The claim does not specify what form(s) the “added chemical compound” can take, much less specify what it cannot be.  A review of the response fails to find where applicant has directed attention to the disclosure as specifying what the “added chemical compound” could/could not be.  Similarly, a review of the disclosure fails to find where applicant has defined what the “added chemical compound” can and cannot be.  
It is further noted that while an isotope form of a compound may have the same atomic number, but it will also have differing atomic mases.  In support of this interpretation attention is directed to US 2010/0075990 A1 (Endres et al.), which teaches at paragraph [0248]:
[0248] Also included within the scope of the invention are compounds of formulas (I) and (II) that are all pharmaceutically acceptable isotopically labeled compounds of formulas (I) and (II) wherein one or more atoms are replaced by atoms having the same atomic number, but an atomic mass or mass number different from the atomic mass or mass number which predominates in nature; for example, a compound of formula (I) or (II) for which one of the hydrogen atoms (.sup.1H) is replaced with a 

As noted above, MPEP 904.01 [R-08.2012] instructs thusly:
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

At page 6 of the response said representative asserts:


The above argument has been considered and has not been found persuasive for as set forth above, Huber et al., teaches use of the azide linker biotin and that it is then used to label DNA/RNA, proteins, and carbohydrates.  It is noted that “uridine diphosphoglucose (UDP-Glu)” is a carbohydrate as it comprises glucose.  Goldman et al., also teach that one can use biotin as a label.  Such is deemed to meet limitations of claims 185 and 186, which depend from claim 163; as well as limitations of claim 190.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 163, 164, 172, 183, and 192 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.); and claims 184-186, 188-191, and 193 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0236894 A1 (Rao et al.) in view of “TECH TIP # 43 Protein stability and storage”, Thermo Scientific, and US 6,043,062 (Klippel et al.) as applied to claims 163, 164, 172, 183, and 192 above, and further in view of US 5,952,185 (Huber et al.) and US 6,913,895 B1 (Goldman et al.).

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634